Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-686
                     Lower Tribunal No. F14-22076C
                          ________________

                                Gabor Acs,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.


     Gabor Acs, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.